                                                                                  Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 1 of 46 Page ID #:237


                                                                                  1   TUCKER ELLIS LLP
                                                                                      MOLLIE F. BENEDICT SBN 187084
                                                                                  2   mollie.benedict@tuckerellis.com
                                                                                      JOSHUA J. WES SBN 238541
                                                                                  3   joshua.wes@tuckerellis.com
                                                                                      515 South Flower Street
                                                                                  4   Forty-Second Floor
                                                                                      Los Angeles, CA 90071-2223
                                                                                  5   Telephone: 213.430.3400
                                                                                      Facsimile: 213.430.3409
                                                                                  6
                                                                                      Attorneys for Defendants
                                                                                  7   ETHICON, INC., and
                                                                                      JOHNSON & JOHNSON
                                                                                  8

                                                                                  9                                UNITED STATES DISTRICT COURT
                                                                                 10                            CENTRAL DISTRICT OF CALIFORNIA
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11                                        SOUTHERN DIVISION
                                                                                 12   JULIE CRUZ and RAY CRUZ,                              CASE NO.: 8:18-cv-01539-JVS-JDE
TUCKER ELLIS LLP




                                                                                 13                  Plaintiffs,                            ANSWER AND DEFENSES OF
                                                                                 14           v.                                            DEFENDANT ETHICON, INC. TO
                                                                                                                                            PLAINTIFFS’ FIRST AMENDED
                                                                                 15 JOHNSON & JOHNSON, INC.;                                COMPLAINT; DEMAND FOR JURY
                                                                                    ETHICON, INC.; and COLOPLAST                            TRIAL
                                                                                 16 CORP.,

                                                                                 17                  Defendants.                            The Honorable James V. Selna
                                                                                                                                            Courtroom: 10C (Santa Ana)
                                                                                 18

                                                                                 19           Defendant Ethicon, Inc. (“Ethicon”), by and through its attorneys, responds to
                                                                                 20   Plaintiffs’ Complaint (“Complaint”) as follows.
                                                                                 21                            RESPONSE TO “NATURE OF ACTION”1
                                                                                 22           1.     Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 23   Julie Cruz was treated with any of its products; therefore, Ethicon denies that allegation.
                                                                                 24   Ethicon denies the remaining allegations contained in Paragraph 1 of Plaintiffs’
                                                                                 25   Complaint.
                                                                                 26

                                                                                 27
                                                                                              1 The repetition of the Complaint’s subheadings is done solely for organizational purposes and is
                                                                                 28
                                                                                      not an admission as to their truth.

                                                                                                      ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                      1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 2 of 46 Page ID #:238


                                                                                 1                                   RESPONSE TO “PARTIES”
                                                                                 2           2.     Ethicon is without sufficient knowledge or information so as to form a belief
                                                                                 3   as to the truth of the allegations contained in the first sentence of Paragraph 2 of
                                                                                 4   Plaintiffs’ Complaint, and, therefore, Ethicon denies those allegations. Ethicon denies the
                                                                                 5   remaining allegations contained in Paragraph 2 of Plaintiffs’ Complaint.
                                                                                 6           3.     Ethicon admits that Johnson & Johnson is a New Jersey corporation with its
                                                                                 7   principal place of business located at One Johnson & Johnson Plaza, New Brunswick,
                                                                                 8   New Jersey, and admits that Johnson & Johnson’s website speaks for itself. Ethicon
                                                                                 9   further admits that it developed, manufactured, tested, marketed, promoted, distributed
                                                                                10   and sold certain pelvic mesh products for uses consistent with the packaging and labeling.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Johnson & Johnson does not develop, manufacture, test, market, promote, distribute or
                                                                                12   sell any product. Ethicon denies the remaining allegations contained in Paragraph 3 of
                                                                                13   Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           4.     Ethicon admits that it is a New Jersey corporation with its principal place of
                                                                                15   business in Somerville, New Jersey, and that it is a subsidiary of Johnson & Johnson.
                                                                                16   Ethicon denies the remaining allegations contained in Paragraph 4 of Plaintiffs’
                                                                                17   Complaint.
                                                                                18           5.     Paragraph 5 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                19   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                20   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                21   allegations contained in Paragraph 5 of Plaintiffs’ Complaint, and, therefore, denies those
                                                                                22   allegations.
                                                                                23                       RESPONSE TO “JURISDICTION AND VENUE”
                                                                                24           6.     Paragraph 6 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                25   no response by Ethicon. To the extent a response is required, Ethicon is without sufficient
                                                                                26   knowledge or information so as for form a belief as to the truth of the allegations
                                                                                27   contained in Paragraph 6 of Plaintiffs’ Complaint, and, therefore, denies those factual
                                                                                28   allegations and legal conclusion.

                                                                                                                                      2
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 3 of 46 Page ID #:239


                                                                                 1           7.    The first sentence of Paragraph 7 of Plaintiffs’ Complaint states a legal
                                                                                 2   conclusion and requires no response by Ethicon. To the extent a response is required,
                                                                                 3   Ethicon is without sufficient knowledge or information to form a belief as to the truth of
                                                                                 4   the allegations contained in the first sentence of Paragraph 7, and, therefore, denies those
                                                                                 5   allegations. As to the second sentence of Paragraph 7, Ethicon admits only that it sold
                                                                                 6   certain pelvic mesh products for uses consistent with the packaging and labeling, and that
                                                                                 7   they have been available for purchase in the State of California. Johnson & Johnson does
                                                                                 8   not sell any product. Ethicon denies the remaining allegations contained in Paragraph 7 of
                                                                                 9   Plaintiffs’ Complaint.
                                                                                10           8.    Ethicon denies the allegations contained in Paragraph 8 of Plaintiffs’
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Complaint.
                                                                                12           9.    Ethicon admits only that it developed certain pelvic mesh products for uses
                                                                                13   consistent with the packaging and labeling. Johnson & Johnson does not develop any
TUCKER ELLIS LLP




                                                                                14   product. Ethicon denies the remaining allegations contained in Paragraph 9 of Plaintiffs’
                                                                                15   Complaint.
                                                                                16           10.   Ethicon admits only that it designed, manufactured, marketed, promoted,
                                                                                17   and sold certain pelvic mesh products, including but not limited to Gynecare TVT
                                                                                18   Obturator System (hereinafter “TVT-O”), for uses consistent with the packaging and
                                                                                19   labeling, and that they been available for purchase in the State of California. Johnson &
                                                                                20   Johnson does not design, manufacture, label, package, market, advertise, promote or sell
                                                                                21   any product. Ethicon denies the remaining allegations contained in Paragraph 10 of
                                                                                22   Plaintiffs’ Complaint.
                                                                                23           11.   Ethicon admits only that it designed and manufactured TVT-O for uses
                                                                                24   consistent with the packaging and labeling. Johnson & Johnson does not design or
                                                                                25   manufacture any product. Ethicon lacks sufficient knowledge or information to know
                                                                                26   whether Plaintiff Julie Cruz was treated with any of its products, and Ethicon denies that
                                                                                27   allegation. Ethicon denies the remaining allegations contained in Paragraph 11 of
                                                                                28   Plaintiffs’ Complaint.

                                                                                                                                     3
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 4 of 46 Page ID #:240


                                                                                 1           12.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                 2   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon lacks
                                                                                 3   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                 4   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                 5   allegations contained in Paragraph 12 of Plaintiffs’ Complaint.
                                                                                 6           13.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                 7   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon lacks
                                                                                 8   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                 9   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                10   allegations contained in Paragraph 13 of Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           14.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                12   packaging and labeling, and that it has been available for purchase in the United States,
                                                                                13   including the State of California. Johnson & Johnson does not design or manufacture any
TUCKER ELLIS LLP




                                                                                14   product. Ethicon denies the remaining allegation contained in Paragraph 14 of Plaintiffs’
                                                                                15   Complaint.
                                                                                16           15.   Paragraph 15 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                17   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                18   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                19   allegations contained in Paragraph 15 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                20   those allegations.
                                                                                21           16.   Paragraph 16 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                22   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                23   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                24   allegations contained in Paragraph 16 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                25   those allegations.
                                                                                26           17.   Paragraph 17 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                27   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                28   without sufficient knowledge or information so as to form a belief as to the truth of the

                                                                                                                                     4
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 5 of 46 Page ID #:241


                                                                                 1   allegations contained in Paragraph 17 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 2   those allegations.
                                                                                 3           18.   Paragraph 18 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 4   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 5   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 6   allegations contained in Paragraph 18 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 7   those allegations.
                                                                                 8           19.   Paragraph 19 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 9   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                10   without sufficient knowledge or information so as to form a belief as to the truth of the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   allegations contained in Paragraph 19 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                12   those allegations.
                                                                                13           20.   Paragraph 20 of Plaintiffs’ Complaint makes no allegations against Ethicon
TUCKER ELLIS LLP




                                                                                14   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                15   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                16   allegations contained in Paragraph 20 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                17   those allegations.
                                                                                18           21.   Paragraph 21 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                19   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                20   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                21   allegations contained in Paragraph 21 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                22   those allegations.
                                                                                23           22.   Paragraph 22 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                24   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                25   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                26   allegations contained in Paragraph 22 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                27   those allegations.
                                                                                28

                                                                                                                                     5
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 6 of 46 Page ID #:242


                                                                                 1           23.   Paragraph 23 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                 2   no response by Ethicon. To the extent a response is required, Ethicon is without sufficient
                                                                                 3   knowledge or information so as to form a belief as to the truth of the allegations
                                                                                 4   contained in Paragraph 23 of Plaintiffs’ Complaint, and, therefore, denies those factual
                                                                                 5   allegations and legal conclusion.
                                                                                 6           24.   Ethicon admits only that it sold certain pelvic mesh products for uses
                                                                                 7   consistent with the packaging and labeling, and that they have been available for
                                                                                 8   purchase in the State of California. Johnson & Johnson does not sell any product. Ethicon
                                                                                 9   denies the remaining allegations contained in Paragraph 24 of Plaintiffs’ Complaint.
                                                                                10           25.   Paragraph 25 of Plaintiffs’ Complaint states a legal conclusion and requires
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   no response by Ethicon. To the extent a response is required, Ethicon is without sufficient
                                                                                12   knowledge or information so as to form a belief as to the truth of the allegations
                                                                                13   contained in Paragraph 25 of Plaintiffs’ Complaint, and, therefore, denies those factual
TUCKER ELLIS LLP




                                                                                14   allegations and legal conclusion.
                                                                                15           26.   Paragraph 26 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                16   no response by Ethicon. To the extent a response is required, Ethicon denies the factual
                                                                                17   allegations and legal conclusion contained in Paragraph 26 of Plaintiffs’ Complaint.
                                                                                18           27.   As to the first sentence of Paragraph 27 of Plaintiffs’ Complaint, Ethicon
                                                                                19   admits only that it sold certain pelvic mesh products for uses consistent with the
                                                                                20   packaging and labeling, and that they have been available for purchase in the State of
                                                                                21   California. Johnson & Johnson does not sell any product. The second sentence of
                                                                                22   Paragraph 27 of Plaintiffs’ Complaint states a legal conclusion and requires no response
                                                                                23   by Ethicon. To the extent a response is required, Ethicon is without sufficient knowledge
                                                                                24   or information so as to form a belief as to those allegations contained in the second
                                                                                25   sentence of Paragraph 27 of Plaintiffs’ Complaint, and, therefore, denies those factual
                                                                                26   allegations and legal conclusion. Ethicon denies the remaining allegations contained in
                                                                                27   Paragraph 27 of Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                     6
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 7 of 46 Page ID #:243


                                                                                 1           28.   Paragraph 28 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                 2   no response by Ethicon. To the extent a response is required, Ethicon is without sufficient
                                                                                 3   knowledge or information so as to form a belief as to the truth of the allegations
                                                                                 4   contained in Paragraph 28 of Plaintiffs’ Complaint, and, therefore, denies those factual
                                                                                 5   allegations and legal conclusion.
                                                                                 6                       RESPONSE TO “FACTUAL BACKGROUND”
                                                                                 7           A.    As Against Johnson & Johnson and Ethicon
                                                                                 8           29.   Ethicon is without sufficient knowledge or information so as to form a belief
                                                                                 9   as to the truth of the allegations contained in Paragraph 29 of Plaintiffs’ Complaint, and,
                                                                                10   therefore, denies those allegations.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           30.   Ethicon admits only that it manufactured TVT-O for uses consistent with the
                                                                                12   packaging and labeling. Johnson & Johnson does not manufacture any product. Ethicon
                                                                                13   denies the remaining allegations contained in Paragraph 30 of Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           31.   Ethicon admits only that it manufactured TVT-O for uses consistent with the
                                                                                15   packaging and labeling. Johnson & Johnson does not manufacture any product. Ethicon
                                                                                16   denies the remaining allegations contained in Paragraph 31 of Plaintiffs’ Complaint.
                                                                                17           32.   Ethicon admits only that it designed, marketed, and sold TVT-O for uses
                                                                                18   consistent with the packaging and labeling. Johnson & Johnson does not design, market
                                                                                19   or sell any product. Ethicon lacks sufficient knowledge or information to know whether
                                                                                20   Plaintiff Julie Cruz was treated with any of its products, and Ethicon denies that
                                                                                21   allegation. Ethicon denies the remaining allegations contained in Paragraph 32 of
                                                                                22   Plaintiffs’ Complaint.
                                                                                23           33.   Ethicon admits only that it designed, manufactured, marketed, and sold
                                                                                24   certain pelvic mesh products, including but not limited to TVT-O, for uses consistent
                                                                                25   with the packaging and labeling. Johnson & Johnson does not design, manufacture,
                                                                                26   package, label, market, or sell any product. Ethicon lacks sufficient knowledge or
                                                                                27   information to know whether Plaintiff Julie Cruz was treated with any of its products, and
                                                                                28

                                                                                                                                     7
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 8 of 46 Page ID #:244


                                                                                 1   Ethicon denies that allegation. Ethicon denies the remaining allegations contained in
                                                                                 2   Paragraph 33 of Plaintiffs’ Complaint.
                                                                                 3           34.   Ethicon admits only that it designed TVT-O for uses consistent with the
                                                                                 4   packaging and labeling. Johnson & Johnson does not design any product. Ethicon lacks
                                                                                 5   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                 6   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                 7   allegations contained in Paragraph 34 of Plaintiffs’ Complaint.
                                                                                 8           35.   Ethicon admits only that it marketed TVT-O for uses consistent with the
                                                                                 9   packaging and labeling. Johnson & Johnson does not market any product. Ethicon lacks
                                                                                10   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                12   allegations contained in Paragraph 35 of Plaintiffs’ Complaint.
                                                                                13           36.   Ethicon admits only that it marketed and promoted TVT-O for uses
TUCKER ELLIS LLP




                                                                                14   consistent with the packaging and labeling, and that it has been available for purchase in
                                                                                15   the United States including the State of California. Johnson & Johnson does not market
                                                                                16   or promote any product. Ethicon lacks sufficient knowledge or information to know
                                                                                17   whether Plaintiff Julie Cruz was treated with any of its products, and Ethicon denies that
                                                                                18   allegation. Ethicon denies the remaining allegations contained in Paragraph 36 of
                                                                                19   Plaintiffs’ Complaint.
                                                                                20           37.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                21   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon lacks
                                                                                22   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                23   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                24   allegations contained in Paragraph 37 of Plaintiffs’ Complaint.
                                                                                25           38.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                26   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon denies the
                                                                                27   remaining allegations contained in Paragraph 38 of Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                     8
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 9 of 46 Page ID #:245


                                                                                 1           39.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                 2   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon denies the
                                                                                 3   remaining allegations contained in Paragraph 39 of Plaintiffs’ Complaint.
                                                                                 4           40.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                 5   packaging and labeling, and that it has been available for purchase in the United States
                                                                                 6   including the State of California. Johnson & Johnson does not sell any product. Ethicon
                                                                                 7   denies the remaining allegations contained in Paragraph 40 of Plaintiffs’ Complaint.
                                                                                 8           41.   Paragraph 41 of Plaintiffs’ Complaint makes no allegation against Ethicon
                                                                                 9   and requires no response by Ethicon.
                                                                                10           42.   Paragraph 42 of Plaintiffs’ Complaint makes no allegation against Ethicon
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   and requires no response by Ethicon.
                                                                                12           43.   Paragraph 43 of Plaintiffs’ Complaint makes no allegation against Ethicon
                                                                                13   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
TUCKER ELLIS LLP




                                                                                14   only that it marketed TVT-O for uses consistent with the packaging and labeling. Johnson
                                                                                15   & Johnson does not market any product. Ethicon denies the remaining allegations
                                                                                16   contained in Paragraph 43 of Plaintiffs’ Complaint as phrased.
                                                                                17           44.   Paragraph 44 of Plaintiffs’ Complaint makes no allegation against Ethicon
                                                                                18   and requires no response by Ethicon. To the extent a response is required, Ethicon denies
                                                                                19   the allegations contained in Paragraph 44 of Plaintiffs’ Complaint.
                                                                                20           45.   Ethicon admits that it manufactured TVT-O for uses consistent with the
                                                                                21   packaging and labeling, and that it has been classified by the FDA as a regulatory Class II
                                                                                22   device. Johnson & Johnson does not manufacture any product. Ethicon denies the
                                                                                23   remaining allegations contained in Paragraph 45 of Plaintiffs’ Complaint.
                                                                                24           46.   Ethicon admits that the FDA cleared TVT-O under the 510(k) Premarket
                                                                                25   Notification. Ethicon denies the remaining allegations contained in Paragraph 46 of
                                                                                26   Plaintiffs’ Complaint.
                                                                                27           47.   Ethicon denies the allegations contained in Paragraph 47 of Plaintiffs’
                                                                                28   Complaint.

                                                                                                                                     9
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 10 of 46 Page ID #:246


                                                                                 1           48.    Ethicon lacks sufficient knowledge to know whether Plaintiff Julie Cruz was
                                                                                 2   treated with any of its products, and Ethicon denies that allegation. Ethicon denies the
                                                                                 3   remaining allegations contained in Paragraph 48 of Plaintiffs’ Complaint.
                                                                                 4           B.     As Against Coloplast
                                                                                 5           49.    Paragraphs 49 through 64 of Plaintiffs’ Complaint make no allegations
                                                                                 6   against Ethicon and require not response by Ethicon. To the extent a response is required,
                                                                                 7   Ethicon is without sufficient knowledge or information so as to form a belief as to the
                                                                                 8   truth of the allegations contained in these paragraphs, and, therefore, denies those
                                                                                 9   allegations.
                                                                                10           C.     Facts Common to All Defendants
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           65.    Paragraph 65 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                12   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                13   that it marketed TVT-O for uses consistent with the packaging and labeling, and that it is
TUCKER ELLIS LLP




                                                                                14   safe and effective for uses consistent with the packaging and labeling. Johnson &
                                                                                15   Johnson does not market any product. Ethicon is without sufficient knowledge or
                                                                                16   information so as to form a belief as to the truth of the remaining allegations contained in
                                                                                17   Paragraph 65 of Plaintiffs’ Complaint, and, therefore, Ethicon denies those allegations.
                                                                                18           66.    Paragraph 66 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                19   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                20   only that the July 13, 2011 FDA Safety Communication speaks for itself. Ethicon denies
                                                                                21   any remaining allegations contained in Paragraph 66 of Plaintiffs’ Complaint.
                                                                                22           67.    Paragraph 67 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                23   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                24   only that the July 13, 2011 FDA Safety Communication speaks for itself. Ethicon denies
                                                                                25   any remaining allegations contained in Paragraph 67 of Plaintiffs’ Complaint.
                                                                                26           68.    Paragraph 68 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                27   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                28

                                                                                                                                      10
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 11 of 46 Page ID #:247


                                                                                 1   only that the July 13, 2011 FDA Safety Communication speaks for itself. Ethicon denies
                                                                                 2   the remaining allegations contained in Paragraph 68 of Plaintiffs’ Complaint.
                                                                                 3           69.   Paragraph 69 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 4   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                 5   only that the July 13, 2011 FDA Safety Communication speaks for itself. Ethicon denies
                                                                                 6   any remaining allegations contained in Paragraph 69 of Plaintiffs’ Complaint.
                                                                                 7           70.   Paragraph 70 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 8   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                 9   only that the referenced publication speaks for itself. Ethicon denies any remaining
                                                                                10   allegations contained in Paragraph 70 of Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           71.   Paragraph 71 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                12   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                13   only that the referenced publication speaks for itself. Ethicon denies any remaining
TUCKER ELLIS LLP




                                                                                14   allegations contained in Paragraph 71 of Plaintiffs’ Complaint.
                                                                                15           72.   Paragraph 72 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                16   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                17   only that the referenced publication speaks for itself. Ethicon denies any remaining
                                                                                18   allegations contained in Paragraph 72 of Plaintiffs’ Complaint.
                                                                                19           73.   Paragraph 73 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                20   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                21   only that the referenced publication speaks for itself. Ethicon denies any remaining
                                                                                22   allegations contained in Paragraph 73 of Plaintiffs’ Complaint.
                                                                                23           74.   Paragraph 74 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                24   and requires no response by Ethicon. To the extent a response is required, Ethicon admits
                                                                                25   only that the referenced publication speaks for itself. Ethicon denies any remaining
                                                                                26   allegations contained in Paragraph 74 of Plaintiffs’ Complaint.
                                                                                27           75.   Ethicon denies the allegations contained in Paragraph 75 of Plaintiffs’
                                                                                28   Complaint.

                                                                                                                                     11
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 12 of 46 Page ID #:248


                                                                                 1           76.   Ethicon denies the allegations contained in Paragraph 76 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3           77.   Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 4   Julie Cruz was treated with any of its products, and, Ethicon denies that allegation.
                                                                                 5   Ethicon denies the remaining allegations contained in Paragraph 77 of Plaintiffs’
                                                                                 6   Complaint.
                                                                                 7           78.   Ethicon denies the allegations contained in Paragraph 78 of Plaintiffs’
                                                                                 8   Complaint.
                                                                                 9           79.   The first two sentences of Paragraph 79 of Plaintiffs’ Complaint make no
                                                                                10   allegations against Ethicon and requires no response by Ethicon. To the extent a response
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   is required, Ethicon admits that the FDA’s website speaks for itself. Ethicon denies the
                                                                                12   remaining allegations contained in Paragraph 79 of Plaintiffs’ Complaint.
                                                                                13           80.   Ethicon denies the allegations contained in Paragraph 80 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint.
                                                                                15           81.   Ethicon denies the allegation contained in Paragraph 81 of Plaintiffs’
                                                                                16   Complaint.
                                                                                17           82.   Ethicon admits only that it marketed TVT-O for uses consistent with the
                                                                                18   packaging and labeling, and that it is safe and effective for uses consistent with the
                                                                                19   packaging and labeling. Johnson & Johnson does not market any product. Ethicon denies
                                                                                20   the remaining allegations contained in Paragraph 82 of Plaintiffs’ Complaint.
                                                                                21           83.   Ethicon admits that it promoted, marketed, sold and distributed TVT-O for
                                                                                22   uses consistent with the packaging and labeling, and that it is safe and effective for uses
                                                                                23   consistent with the packaging and labeling. Johnson & Johnson does not advertise,
                                                                                24   promote, market, sell or distribute any product. Ethicon lacks sufficient knowledge or
                                                                                25   information to know whether Plaintiff Julie Cruz was treated with any of its products, and
                                                                                26   Ethicon denies that allegation. Ethicon denies the remaining allegations contained
                                                                                27   Paragraph 83 Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                     12
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 13 of 46 Page ID #:249


                                                                                 1           84.   Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 2   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                 3   Ethicon denies the remaining allegations contained in Paragraph 84 of Plaintiffs’
                                                                                 4   Complaint.
                                                                                 5           85.   Ethicon denies the allegations contained in Paragraph 85 of Plaintiffs’
                                                                                 6   Complaint, including subparts (a.) – (l.)
                                                                                 7           86.   Ethicon denies the allegations contained in Paragraph 86 of Plaintiffs’
                                                                                 8   Complaint, including subparts (m.) – (dd.).
                                                                                 9           87.   Ethicon denies the allegations contained in Paragraph 87 of Plaintiffs’
                                                                                10   Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           88.   Ethicon denies the allegations contained in Paragraph 88 of Plaintiffs’
                                                                                12   Complaint.
                                                                                13           89.   Ethicon denies the allegations contained Paragraph 89 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint.
                                                                                15           90.   Ethicon denies the allegations contained in Paragraph 90 of Plaintiffs’
                                                                                16   Complaint.
                                                                                17           91.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                18   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon denies the
                                                                                19   remaining allegations contained in Paragraph 91 of Plaintiffs’ Complaint.
                                                                                20           92.   Ethicon denies the allegations contained in Paragraph 92 of Plaintiffs’
                                                                                21   Complaint.
                                                                                22           93.   Ethicon admits only that it sold TVT-O for uses consistent with the
                                                                                23   packaging and labeling. Johnson & Johnson does not sell any product. Ethicon lacks
                                                                                24   sufficient knowledge or information to know whether Plaintiff Julie Cruz was treated
                                                                                25   with any of its products, and Ethicon denies that allegation. Ethicon denies the remaining
                                                                                26   allegations contained in Paragraph 93 of Plaintiffs’ Complaint.
                                                                                27           94.   Ethicon denies the allegations contained in Paragraph 94 of Plaintiffs’
                                                                                28   Complaint.

                                                                                                                                     13
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 14 of 46 Page ID #:250


                                                                                 1           95.   Ethicon denies the allegations contained in Paragraph 95 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3           96.   Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 4   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                 5   Ethicon denies the remaining allegations contained in Paragraph 96 of Plaintiffs’
                                                                                 6   Complaint.
                                                                                 7           97.   Ethicon denies the allegations contained in Paragraph 97 of Plaintiffs’
                                                                                 8   Complaint.
                                                                                 9           98.   Ethicon admits that it promoted TVT-O for uses consistent with the
                                                                                10   packaging and labeling, and that it is safe and effective for uses consistent with the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   packaging and labeling. Johnson & Johnson does not promote any product. Ethicon
                                                                                12   denies the remaining allegations contained in Paragraph 98 of Plaintiffs’ Complaint.
                                                                                13           99.   Ethicon denies the allegations contained in Paragraph 99 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint.
                                                                                15           100. Ethicon denies the allegations contained in Paragraph 100 Plaintiffs’
                                                                                16   Complaint.
                                                                                17           101. Ethicon denies the allegations contained in Paragraph 101 Plaintiffs’
                                                                                18   Complaint.
                                                                                19           102. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                20   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                21   Ethicon denies the remaining allegations contained in Paragraph 102 Plaintiffs’
                                                                                22   Complaint.
                                                                                23                           RESPONSE TO “CAUSES OF ACTION:
                                                                                24                                   COUNT I: NEGLIGENCE”
                                                                                25           103. Ethicon incorporates by reference its responses to each and every allegation
                                                                                26   contained in Plaintiffs’ Complaint.
                                                                                27           104. Ethicon admits that it has certain duties imposed on it by law, but denies that
                                                                                28   it breached any duty. Ethicon admits that it designed, manufactured, marketed, and sold

                                                                                                                                     14
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 15 of 46 Page ID #:251


                                                                                 1   TVT-O for uses consistent with the packaging and labeling. Johnson & Johnson does not
                                                                                 2   design, manufacture, market, package, label, or sell any product. Ethicon denies the
                                                                                 3   remaining allegations contained in Paragraph 104 of Plaintiffs’ Complaint.
                                                                                 4           105. Ethicon denies the allegations contained in Paragraph 105 of Plaintiffs’
                                                                                 5   Complaint, including the bulleted subparts.
                                                                                 6           106. Paragraph 106 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 7   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 8   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 9   allegations contained in Paragraph 106 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                10   denies those allegations.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           107. Paragraph 107 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                12   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                13   without sufficient knowledge or information so as to form a belief as to the truth of the
TUCKER ELLIS LLP




                                                                                14   allegations contained in Paragraph 107 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                15   denies those allegations.
                                                                                16           108. Ethicon denies the allegations contained in Paragraph 108 of Plaintiffs’
                                                                                17   Complaint, including the bulleted subparts.
                                                                                18                                  RESPONSE TO “COUNT II:
                                                                                19                   STRICT LIABILITY: MANUFACTURING DEFECT”
                                                                                20           109. Ethicon incorporates by reference its responses to each and every allegation
                                                                                21   contained in Plaintiffs’ Complaint.
                                                                                22           110. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                23   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                24   Ethicon denies the remaining allegations contained in Paragraph 110 of Plaintiffs’
                                                                                25   Complaint.
                                                                                26           111. Paragraph 111 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                27   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                28   without sufficient knowledge or information so as to form a belief as to the truth of the

                                                                                                                                     15
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 16 of 46 Page ID #:252


                                                                                 1   allegations contained in Paragraph 111 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                 2   denies those allegations.
                                                                                 3           112. Ethicon denies the allegations contained in Paragraph 112 of Plaintiffs’
                                                                                 4   Complaint.
                                                                                 5           113. Ethicon denies the allegations contained in Paragraph 113 of Plaintiffs’
                                                                                 6   Complaint.
                                                                                 7                                  RESPONSE TO “COUNT III:
                                                                                 8                        STRICT LIABILITY:FAILURE TO WARN”
                                                                                 9           114. Ethicon incorporates by reference its responses to each and every allegation
                                                                                10   contained in Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           115. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                12   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                13   Ethicon denies the remaining allegations contained in Paragraph 115 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint, including the bulleted subparts.
                                                                                15           116. Paragraph 116 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                16   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                17   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                18   allegations contained in Paragraph 116 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                19   denies those allegations.
                                                                                20           117. Ethicon denies the allegations contained in Paragraph 117 of Plaintiffs’
                                                                                21   Complaint.
                                                                                22           118. Ethicon denies the allegations contained in Paragraph 118 of Plaintiffs’
                                                                                23   Complaint.
                                                                                24                                  RESPONSE TO “COUNT IV:
                                                                                25                               FRAUDULENT CONCEALMENT”
                                                                                26           119. Ethicon incorporates by reference its responses to each and every allegation
                                                                                27   contained in Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                     16
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 17 of 46 Page ID #:253


                                                                                 1           120. Ethicon admits that TVT-O is safe and effective for uses consistent with the
                                                                                 2   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
                                                                                 3   120 of Plaintiffs’ Complaint.
                                                                                 4           121. Paragraph 121 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 5   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 6   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 7   allegations contained in Paragraph 121 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                 8   denies those allegations.
                                                                                 9           122. Ethicon denies the allegations contained in Paragraph 122 of Plaintiffs’
                                                                                10   Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           123. Ethicon admits it has certain duties imposed on it by law, but denies that it
                                                                                12   breached any duty. Ethicon denies the remaining allegations contained in Paragraph 123
                                                                                13   of Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           124. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                15   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                16   Ethicon denies the remaining allegations contained in Paragraph 124 of Plaintiffs’
                                                                                17   Complaint.
                                                                                18           125. Ethicon denies the allegations contained in Paragraph 125 of Plaintiffs’
                                                                                19   Complaint.
                                                                                20           126. Ethicon denies the allegations contained in Paragraph 126 of Plaintiffs’
                                                                                21   Complaint.
                                                                                22           127. Paragraph 127 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                23   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                24   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                25   allegations contained in Paragraph 127 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                26   denies those allegations.
                                                                                27           128. Paragraph 128 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                28   and requires no response by Ethicon. To the extent a response is required, Ethicon is

                                                                                                                                     17
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 18 of 46 Page ID #:254


                                                                                 1   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 2   allegations contained in Paragraph 128 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                 3   denies those allegations.
                                                                                 4           129. Paragraph 129 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 5   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 6   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 7   allegations contained in Paragraph 129 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                 8   denies those allegations.
                                                                                 9           130. Paragraph 130 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                10   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                12   allegations contained in Paragraph 130 of Plaintiffs’ Complaint, and, therefore, Ethicon
                                                                                13   denies those allegations.
TUCKER ELLIS LLP




                                                                                14           131. Ethicon denies the allegations contained in Paragraph 131 of Plaintiffs’
                                                                                15   Complaint.
                                                                                16           132. Ethicon denies the allegations contained in Paragraph 132 of Plaintiffs’
                                                                                17   Complaint.
                                                                                18           133. Ethicon denies the allegations contained in Paragraph 133 of Plaintiffs’
                                                                                19   Complaint.
                                                                                20                                  RESPONSE TO “COUNT V:
                                                                                21                                   CONSTRUCTIVE FRAUD”
                                                                                22           134. Ethicon incorporates by reference its responses to each and every allegation
                                                                                23   contained in Plaintiffs’ Complaint.
                                                                                24           135. Ethicon denies the allegations contained in Paragraph 135 of Plaintiffs’
                                                                                25   Complaint.
                                                                                26           136. Ethicon denies the allegations contained in Paragraph 136 of Plaintiffs’
                                                                                27   Complaint.
                                                                                28

                                                                                                                                     18
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 19 of 46 Page ID #:255


                                                                                 1           137. Paragraph 137 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 2   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 3   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 4   allegations contained in Paragraph 137 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 5   those allegations.
                                                                                 6           138. Ethicon denies the allegations contained in Paragraph 138 of Plaintiffs’
                                                                                 7   Complaint.
                                                                                 8           139. Ethicon denies the allegations contained in Paragraph 139 of Plaintiffs’
                                                                                 9   Complaint.
                                                                                10           140. Paragraph 140 of Plaintiffs’ Complaint makes no allegations against Ethicon
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                12   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                13   allegations contained in Paragraph 140 of Plaintiffs’ Complaint, and, therefore, denies
TUCKER ELLIS LLP




                                                                                14   those allegations.
                                                                                15           141. Paragraph 141 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                16   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                17   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                18   allegations contained in Paragraph 141 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                19   those allegations.
                                                                                20           142. Paragraph 142 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                21   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                22   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                23   allegations contained in Paragraph 142 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                24   those allegations.
                                                                                25           143. Paragraph 143 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                26   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                27   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                28

                                                                                                                                     19
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 20 of 46 Page ID #:256


                                                                                 1   allegations contained in Paragraph 143 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 2   those allegations.
                                                                                 3           144. Paragraph 144 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 4   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 5   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 6   allegations contained in Paragraph 144 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 7   those allegations.
                                                                                 8                                       RESPONSE TO “VI:
                                                                                 9                            BREACH OF IMPLIED WARRANTY”
                                                                                10           145. Ethicon incorporates by reference its responses to each and every allegation
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   contained in Plaintiffs’ Complaint.
                                                                                12           146. Ethicon admits that TVT-O is safe and effective for uses consistent with the
                                                                                13   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
TUCKER ELLIS LLP




                                                                                14   146 of Plaintiffs’ Complaint.
                                                                                15           147. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                16   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                17   Ethicon admits only that it sold TVT-O for uses consistent with the packaging and
                                                                                18   labeling. Johnson & Johnson does not sell any product. Ethicon denies the remaining
                                                                                19   allegations contained in Paragraph 147 of Plaintiffs’ Complaint.
                                                                                20           148. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                21   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                22   Ethicon denies the remaining allegations contained in Paragraph 148 of Plaintiffs’
                                                                                23   Complaint.
                                                                                24           149. Ethicon denies the allegations contained in Paragraph 149 of Plaintiffs’
                                                                                25   Complaint.
                                                                                26           150. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                27   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                28

                                                                                                                                     20
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 21 of 46 Page ID #:257


                                                                                 1   Ethicon denies the remaining allegations contained in Paragraph 150 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3           151. Paragraph 151 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 4   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 5   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 6   allegations contained in Paragraph 151 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 7   those allegations.
                                                                                 8           152. Paragraph 152 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 9   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                10   without sufficient knowledge or information so as to form a belief as to the truth of the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   allegations contained in Paragraph 152 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                12   those allegations.
                                                                                13           153. Paragraph 153 of Plaintiffs’ Complaint makes no allegations against Ethicon
TUCKER ELLIS LLP




                                                                                14   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                15   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                16   allegations contained in Paragraph 153 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                17   those allegations.
                                                                                18           154. Paragraph 154 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                19   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                20   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                21   allegations contained in Paragraph 154 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                22   those allegations.
                                                                                23           155. Paragraph 155 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                24   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                25   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                26   allegations contained in Paragraph 155 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                27   those allegations.
                                                                                28

                                                                                                                                     21
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 22 of 46 Page ID #:258


                                                                                 1           156. Ethicon denies the allegations contained in Paragraph 156 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3           157. Ethicon denies the allegations contained in Paragraph 157 of Plaintiffs’
                                                                                 4   Complaint.
                                                                                 5           158. Ethicon denies the allegations contained in Paragraph 158 of Plaintiffs’
                                                                                 6   Complaint.
                                                                                 7                                 RESPONSE TO “COUNT VII:
                                                                                 8                           NEGLIGENT MISREPRESENTATION”
                                                                                 9           159. Ethicon incorporates by reference its responses to each and every allegation
                                                                                10   contained in Plaintiffs’ Complaint.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           160. Ethicon admits that TVT-O is safe and effective for uses consistent with the
                                                                                12   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
                                                                                13   160 of Plaintiffs’ Complaint.
TUCKER ELLIS LLP




                                                                                14           161. Ethicon denies the allegations contained in Paragraph 161 of Plaintiffs’
                                                                                15   Complaint.
                                                                                16           162. Ethicon admits only that it promoted TVT-O for uses consistent with the
                                                                                17   packaging and labeling, and that it is safe and effective for uses consistent with the
                                                                                18   packaging and labeling. Johnson & Johnson does not promote any product. Ethicon
                                                                                19   denies the remaining allegations contained in Paragraph 162 of Plaintiffs’ Complaint.
                                                                                20           163. Ethicon denies the allegations contained in Paragraph 163 of Plaintiffs’
                                                                                21   Complaint.
                                                                                22           164. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                23   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                24   Ethicon denies the remaining allegations contained in Paragraph 164 of Plaintiffs’
                                                                                25   Complaint.
                                                                                26           165. Paragraph 165 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                27   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                28   without sufficient knowledge or information so as to form a belief as to the truth of the

                                                                                                                                     22
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 23 of 46 Page ID #:259


                                                                                 1   allegations contained in Paragraph 165 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 2   those allegations.
                                                                                 3           166. Paragraph 166 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 4   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 5   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 6   allegations contained in Paragraph 166 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 7   those allegations.
                                                                                 8           167. Paragraph 167 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 9   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                10   without sufficient knowledge or information so as to form a belief as to the truth of the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   allegations contained in Paragraph 167 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                12   those allegations.
                                                                                13           168. Paragraph 168 of Plaintiffs’ Complaint makes no allegations against Ethicon
TUCKER ELLIS LLP




                                                                                14   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                15   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                16   allegations contained in Paragraph 168 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                17   those allegations.
                                                                                18           169. Paragraph 169 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                19   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                20   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                21   allegations contained in Paragraph 169 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                22   those allegations.
                                                                                23           170. Ethicon denies the allegations contained in Paragraph 170 of Plaintiffs’
                                                                                24   Complaint.
                                                                                25                                 RESPONSE TO “COUNT VIII:
                                                                                26                NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS”
                                                                                27           171. Ethicon incorporates by reference its responses to each and every allegation
                                                                                28   contained in Plaintiffs’ Complaint.

                                                                                                                                     23
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 24 of 46 Page ID #:260


                                                                                 1           172. Ethicon denies the allegations contained in Paragraph 172 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3           173. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 4   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                 5   Ethicon admits only that it sold and distributed TVT-O for uses consistent with the
                                                                                 6   packaging and labeling. Johnson & Johnson does not sell or distribute any product.
                                                                                 7   Ethicon denies the remaining allegations contained in Paragraph 173 of Plaintiffs’
                                                                                 8   Complaint.
                                                                                 9           174. Paragraph 174 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                10   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                12   allegations contained in Paragraph 174 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                13   those allegations.
TUCKER ELLIS LLP




                                                                                14           175. Paragraph 175 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                15   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                16   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                17   allegations contained in Paragraph 175 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                18   those allegations.
                                                                                19           176. Ethicon denies the allegations contained in Paragraph 176 of Plaintiffs’
                                                                                20   Complaint.
                                                                                21                                  RESPONSE TO “COUNT IX:
                                                                                22                            BREACH OF EXPRESS WARRANTY”
                                                                                23           177. Ethicon incorporates by reference its responses to each and every allegation
                                                                                24   contained in Plaintiffs’ Complaint.
                                                                                25           178. As to the first sentence of Paragraph 178 of Plaintiffs’ Complaint, Ethicon
                                                                                26   admits that TVT-O is safe and effective for uses consistent with the packaging and
                                                                                27   labeling. The second sentence of Paragraph 178 of Plaintiffs’ Complaint makes no
                                                                                28   allegations against Ethicon and requires no response by Ethicon. To the extent a response

                                                                                                                                     24
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 25 of 46 Page ID #:261


                                                                                 1   is required, Ethicon is without sufficient knowledge or information so as to form a belief
                                                                                 2   as to the truth of the allegations contained in the second sentence of Paragraph 178 of
                                                                                 3   Plaintiffs’ Complaint. Ethicon denies the remaining allegations contained in Paragraph
                                                                                 4   178 of Plaintiffs’ Complaint.
                                                                                 5           179. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 6   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                 7   Ethicon admits only that TVT-O is safe and effective for uses consistent with the
                                                                                 8   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
                                                                                 9   179 of Plaintiffs’ Complaint as they relate to Ethicon.
                                                                                10           180. Ethicon admits that TVT-O is safe and effective for uses consistent with the
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
                                                                                12   180 of Plaintiffs’ Complaint.
                                                                                13           181. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
TUCKER ELLIS LLP




                                                                                14   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                15   Ethicon denies the remaining allegations contained in Paragraph 181 of Plaintiffs’
                                                                                16   Complaint.
                                                                                17           182. As to the first sentence of Paragraph 182 of Plaintiffs’ Complaint, Ethicon
                                                                                18   admits that TVT-O is safe and effective for uses consistent with the packaging and
                                                                                19   labeling. The second sentence of Paragraph 182 of Plaintiffs’ Complaint makes no
                                                                                20   allegations against Ethicon and requires no response by Ethicon. To the extent a response
                                                                                21   is required, Ethicon is without sufficient knowledge or information so as to form a belief
                                                                                22   as to the truth of the allegations contained in the second sentence of Paragraph 182 of
                                                                                23   Plaintiffs’ Complaint, and, therefore, denies those allegations. Ethicon denies the
                                                                                24   remaining allegations contained in Paragraph 182 of Plaintiffs’ Complaint.
                                                                                25           183. Ethicon denies the allegations contained in Paragraph 183 of Plaintiffs’
                                                                                26   Complaint.
                                                                                27           184. Paragraph 184 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                28   and requires no response by Ethicon. To the extent a response is required, Ethicon is

                                                                                                                                     25
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 26 of 46 Page ID #:262


                                                                                 1   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 2   allegations contained in Paragraph 184 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 3   those allegations.
                                                                                 4           185. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 5   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                 6   Ethicon admits only that TVT-O is safe and effective for uses consistent with the
                                                                                 7   packaging and labeling. Ethicon denies the remaining allegations contained in Paragraph
                                                                                 8   185 of Plaintiffs’ Complaint as they relate to Ethicon.
                                                                                 9           186. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                10   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   Ethicon denies the remaining allegations contained in Paragraph 186 of Plaintiffs’
                                                                                12   Complaint.
                                                                                13           187. Ethicon denies the allegations contained in Paragraph 187 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint.
                                                                                15           188. Ethicon denies the allegations contained in Paragraph 188 of Plaintiffs’
                                                                                16   Complaint.
                                                                                17                                  RESPONSE TO “COUNT X:
                                                                                18                                     GROSS NEGLIGENCE
                                                                                19           189. Ethicon incorporates by reference its responses to each and every allegation
                                                                                20   contained in Plaintiffs’ Complaint.
                                                                                21           190. Ethicon denies the allegations contained in Paragraph 190 of Plaintiffs’
                                                                                22   Complaint. Ethicon denies that Plaintiffs are entitled to any recovery or any form of relief
                                                                                23   whatsoever from Ethicon.
                                                                                24           191. Ethicon denies the allegations contained in Paragraph 191 of Plaintiffs’
                                                                                25   Complaint.
                                                                                26           192. Ethicon denies the allegations contained in Paragraph 192 of Plaintiffs’
                                                                                27   Complaint. Ethicon denies that Plaintiffs are entitled to any recovery or any form of relief
                                                                                28   whatsoever from Ethicon.

                                                                                                                                     26
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 27 of 46 Page ID #:263


                                                                                 1           193. Ethicon denies the allegations contained in Paragraph 193 of Plaintiffs’
                                                                                 2   Complaint. Ethicon denies that Plaintiffs are entitled to any recovery or any form of relief
                                                                                 3   whatsoever from Ethicon.
                                                                                 4                                  RESPONSE TO “COUNT XI:
                                                                                 5                                   UNJUST ENRICHMENT”
                                                                                 6           194. Ethicon incorporates by reference its responses to each and every allegation
                                                                                 7   contained in Plaintiffs’ Complaint.
                                                                                 8           195. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
                                                                                 9   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                10   Ethicon admits only that it sold TVT-O for uses consistent with the packaging and
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   labeling. Johnson & Johnson does not sell any product. Ethicon denies the remaining
                                                                                12   allegations contained in Paragraph 195 of Plaintiffs’ Complaint.
                                                                                13           196. Ethicon lacks sufficient knowledge or information to know whether Plaintiff
TUCKER ELLIS LLP




                                                                                14   Julie Cruz was treated with any of its products, and Ethicon denies that allegation.
                                                                                15   Ethicon denies the remaining allegations contained in Paragraph 196 of Plaintiffs’
                                                                                16   Complaint.
                                                                                17           197. Paragraph 197 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                18   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                19   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                20   allegations contained in Paragraph 197 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                21   those allegations.
                                                                                22           198. Paragraph 198 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                23   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                24   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                25   allegations contained in Paragraph 198 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                26   those allegations.
                                                                                27           199. Ethicon denies the allegations contained in Paragraph 199 of Plaintiffs’
                                                                                28   Complaint.

                                                                                                                                     27
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 28 of 46 Page ID #:264


                                                                                 1           200. Ethicon denies the allegations contained in Paragraph 200 of Plaintiffs’
                                                                                 2   Complaint.
                                                                                 3                                 RESPONSE TO “COUNT XII:
                                                                                 4                                   LOSS OF CONSORTIUM”
                                                                                 5           201. Ethicon incorporates by reference its responses to each and every allegation
                                                                                 6   contained in Plaintiffs’ Complaint.
                                                                                 7           202. Ethicon denies the allegations contained in Paragraph 202 of Plaintiffs’
                                                                                 8   Complaint.
                                                                                 9                                 RESPONSE TO “COUNT XIII:
                                                                                10                                     PUNITIVE DAMAGES”
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           203. Ethicon incorporates by reference its responses to each and every allegation
                                                                                12   contained in Plaintiffs’ Complaint.
                                                                                13           204. Ethicon denies the allegations contained in Paragraph 204 of Plaintiffs’
TUCKER ELLIS LLP




                                                                                14   Complaint.
                                                                                15           205. Ethicon admits that it sold and tested TVT-O for uses consistent with the
                                                                                16   packaging and labeling, and that it has been available for purchase in the United States
                                                                                17   including the State of California. Ethicon admits further that TVT-O is safe and effective
                                                                                18   for uses consistent with the packaging and labeling. Johnson & Johnson does not sell or
                                                                                19   test any product. Ethicon denies the remaining allegations contained in Paragraph 205 of
                                                                                20   Plaintiffs’ Complaint.
                                                                                21           206. Ethicon admits that it sold TVT-O for uses consistent with the packaging
                                                                                22   and labeling, and that it has been available for purchase in the United States including the
                                                                                23   State of California. Johnson & Johnson does not sell any product. Ethicon denies the
                                                                                24   remaining allegations contained in Paragraph 206 of Plaintiffs’ Complaint.
                                                                                25           207. Ethicon admits that it marketed and sold TVT-O for uses consistent with the
                                                                                26   packaging and labeling. Johnson & Johnson does not market or sell any product. Ethicon
                                                                                27   denies the remaining allegations contained in Paragraph 207 of Plaintiffs’ Complaint.
                                                                                28

                                                                                                                                     28
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 29 of 46 Page ID #:265


                                                                                 1           208. Paragraph 208 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 2   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 3   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 4   allegations contained in Paragraph 208 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                 5   those allegations.
                                                                                 6           209. Paragraph 209 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 7   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                 8   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                 9   allegations contained in Paragraph 209 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                10   those allegations.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           210. Paragraph 210 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                12   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                13   without sufficient knowledge or information so as to form a belief as to the truth of the
TUCKER ELLIS LLP




                                                                                14   allegations contained in Paragraph 210 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                15   those allegations.
                                                                                16           211. Paragraph 211 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                17   and requires no response by Ethicon. To the extent a response is required, Ethicon is
                                                                                18   without sufficient knowledge or information so as to form a belief as to the truth of the
                                                                                19   allegations contained in Paragraph 211 of Plaintiffs’ Complaint, and, therefore, denies
                                                                                20   those allegations.
                                                                                21           212. Ethicon denies the allegations contained in Paragraph 212 of Plaintiffs’
                                                                                22   Complaint.
                                                                                23           213. Ethicon denies the allegations contained in Paragraph 213 of Plaintiffs’
                                                                                24   Complaint. Ethicon denies that Plaintiffs are entitled to any recovery or any form of relief
                                                                                25   whatsoever from Ethicon.
                                                                                26

                                                                                27

                                                                                28

                                                                                                                                     29
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 30 of 46 Page ID #:266


                                                                                 1                                 RESPONSE TO “COUNT XIV:
                                                                                 2        DISCOVERY RULE, TOLLING, AND FRAUDULENT CONCEALMENT”
                                                                                 3           214. Ethicon incorporates by reference its responses to each and every allegation
                                                                                 4   contained in Plaintiffs’ Complaint.
                                                                                 5           215. Paragraph 215 of Plaintiffs’ Complaint makes no allegations against Ethicon
                                                                                 6   and requires no response by Ethicon. To the extent a response is required, Ethicon denies
                                                                                 7   the allegations contained in Paragraph 215 of Plaintiffs’ Complaint.
                                                                                 8           216. Ethicon denies the allegations contained in Paragraph 216 of Plaintiffs’
                                                                                 9   Complaint.
                                                                                10           217. Paragraph 217 of Plaintiffs’ Complaint states a legal conclusion and requires
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   no response by Ethicon. To the extent a response is required, Ethicon is without sufficient
                                                                                12   knowledge or information so as to form a belief as to the truth of the allegations
                                                                                13   contained in paragraph 217 of Plaintiffs’ Complaint, and, therefore, denies those
TUCKER ELLIS LLP




                                                                                14   allegations.
                                                                                15           218. Paragraph 218 of Plaintiffs’ Complaint states a legal conclusion and requires
                                                                                16   no response by Ethicon. To the extent a response is required, Ethicon denies the
                                                                                17   allegations contained in Paragraph 218 of Plaintiffs’ Complaint.
                                                                                18                          RESPONSE TO “PRAYER FOR RELIEF”
                                                                                19           In response to the unnumbered WHEREFORE paragraph under the “Prayer for
                                                                                20   Relief” subsection of Plaintiffs’ Complaint, Ethicon denies that Plaintiffs are entitled to
                                                                                21   any recovery or any form of relief whatsoever from Ethicon. Ethicon denies any
                                                                                22   remaining allegations, including subparts (i.) – (v.).
                                                                                23           Ethicon hereby demands a trial by jury.
                                                                                24           Ethicon denies any and all allegations contained in Plaintiffs’ Complaint not
                                                                                25   specifically admitted hereinabove.
                                                                                26                                            DEFENSES
                                                                                27                                         FIRST DEFENSE
                                                                                28           The Complaint fails to state a cause of action upon which relief can be granted.

                                                                                                                                     30
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 31 of 46 Page ID #:267


                                                                                 1                                        SECOND DEFENSE
                                                                                 2           The Complaint fails to state a cause of action upon which relief can be granted due
                                                                                 3   to lack of adequate product identification.
                                                                                 4                                         THIRD DEFENSE
                                                                                 5           Plaintiffs’ claims are barred for lack of subject matter jurisdiction.
                                                                                 6                                        FOURTH DEFENSE
                                                                                 7           Plaintiffs’ claims are barred for lack of personal jurisdiction.
                                                                                 8                                          FIFTH DEFENSE
                                                                                 9           The Complaint must be dismissed because Plaintiffs provided insufficient process.
                                                                                10                                          SIXTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           The Complaint must be dismissed because Plaintiffs provided insufficient service
                                                                                12   of process.
                                                                                13                                       SEVENTH DEFENSE
TUCKER ELLIS LLP




                                                                                14           Plaintiffs may be barred from bringing some of the claims alleged in the Complaint
                                                                                15   because Plaintiffs may lack standing and/or capacity to bring such claims.
                                                                                16                                        EIGHTH DEFENSE
                                                                                17           Plaintiffs may have failed to join indispensable parties or real parties in interest
                                                                                18   necessary for the just adjudication of this matter.
                                                                                19                                         NINTH DEFENSE
                                                                                20           Venue in this Court is improper, and this matter should be dismissed on intra-state
                                                                                21   or interstate forum non conveniens grounds.
                                                                                22                                         TENTH DEFENSE
                                                                                23           Certain of Plaintiffs’ claims and remedies and the defenses thereto are governed by
                                                                                24   the laws of a foreign jurisdiction or the laws of the United States.
                                                                                25                                      ELEVENTH DEFENSE
                                                                                26           Plaintiffs’ alleged causes of action have been improperly joined under the
                                                                                27   applicable Rules of Civil Procedure and the laws of the applicable state.
                                                                                28

                                                                                                                                      31
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 32 of 46 Page ID #:268


                                                                                 1                                       TWELFTH DEFENSE
                                                                                 2           The improper joinder of Plaintiffs’ alleged causes of action violate the procedural
                                                                                 3   and substantive due process rights of Ethicon under the Constitutions of the United States
                                                                                 4   of America and the applicable state, as well as the applicable Rules of Civil Procedure
                                                                                 5   and the laws of the applicable state.
                                                                                 6                                    THIRTEENTH DEFENSE
                                                                                 7           The improper joinder of Defendants violates the procedural and substantive due
                                                                                 8   process rights of Ethicon under the Constitutions of the United States of America and the
                                                                                 9   applicable state.
                                                                                10                                   FOURTEENTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Ethicon is entitled to, and claims the benefit of, all defenses and presumptions set
                                                                                12   forth in or arising from any rule of law or statute in California and any other state whose
                                                                                13   law is deemed to apply in this case.
TUCKER ELLIS LLP




                                                                                14                                       FIFTEENTH DEFENSE
                                                                                15           Ethicon specifically pleads as to Plaintiffs’ fraud, fraud by concealment and
                                                                                16   negligent misrepresentation claims, all affirmative defenses available to Ethicon under
                                                                                17   the rules and statutes of California and any state whose law is deemed to apply in this
                                                                                18   case, and under any common law principles of California and any state whose law is
                                                                                19   deemed to apply in this case.
                                                                                20                                     SIXTEENTH DEFENSE
                                                                                21           Plaintiffs’ claims are barred by the doctrine of federal preemption, as established
                                                                                22   by statute, including the preemption provision of the Medical Device Amendments, 21
                                                                                23   U.S.C. § 360k(a), to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq.,
                                                                                24   and by state and federal case law, and are barred by the Supremacy Clause of the United
                                                                                25   States Constitution, because the product at issue are regulated by the U.S. Food and Drug
                                                                                26   Administration (“FDA”) under the Medical Device Amendments, 21 U.S.C. § 360k, et
                                                                                27   seq., to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq., and other
                                                                                28   federal statutes and regulations.

                                                                                                                                     32
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 33 of 46 Page ID #:269


                                                                                 1                                   SEVENTEENTH DEFENSE
                                                                                 2           At all relevant times, Ethicon was in full compliance with all applicable federal
                                                                                 3   statutes and regulations, including but not limited to the Medical Device Amendments, 21
                                                                                 4   U.S.C. § 360k, et seq., to the federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et
                                                                                 5   seq., and other federal statutes and regulations, and Plaintiffs’ claims are accordingly
                                                                                 6   barred.
                                                                                 7                                    EIGHTEENTH DEFENSE
                                                                                 8           Plaintiffs’ claims against Ethicon are expressly and/or impliedly preempted by
                                                                                 9   federal law, including but not limited to, the regulations promulgated by the FDA and
                                                                                10   contained in Chapter 21 of the Code of Federal Regulations. See 21 U.S.C. § 301 et seq.;
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   see also Fed. Reg. 3922 (Jan. 24, 2006).
                                                                                12                                    NINETEENTH DEFENSE
                                                                                13           Plaintiffs’ claims are barred because Ethicon complied with all applicable state and
TUCKER ELLIS LLP




                                                                                14   federal statutes regarding the product at issue including the requirements and regulations
                                                                                15   promulgated by the FDA and contained in Chapter 21 of the Code of Federal
                                                                                16   Regulations. In the event that Plaintiffs’ claims are not barred, Ethicon is entitled to a
                                                                                17   presumption that the product at issue is free from any defect or defective condition as the
                                                                                18   plans or design for the product at issue or the methods and techniques of manufacturing,
                                                                                19   inspecting, and testing the product at issue were in conformity with government standards
                                                                                20   established for the industry that were in existence at the time the plans or designs for the
                                                                                21   product at issue or the methods and techniques of manufacturing, inspecting, and testing
                                                                                22   the product at issue were adopted.
                                                                                23                                    TWENTIETH DEFENSE
                                                                                24           Plaintiffs’ claims are barred, in whole or in part, by the deference that federal and
                                                                                25   state constitutional law and federal and state common law give to discretionary actions by
                                                                                26   the FDA under the Federal Food, Drug & Cosmetic Act, 21 U.S.C. § 301 et seq., and
                                                                                27   regulations promulgated there under.
                                                                                28

                                                                                                                                     33
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 34 of 46 Page ID #:270


                                                                                 1                                   TWENTY-FIRST DEFENSE
                                                                                 2           Plaintiffs’ claims are governed and barred, in whole or in part, by Sections 2, 4,
                                                                                 3   and 6 of The Restatement (Third) of Torts (including the comments thereto) because
                                                                                 4   Ethicon complied with all applicable statutes and with the requirements and regulations
                                                                                 5   of the FDA.
                                                                                 6                                  TWENTY-SECOND DEFENSE
                                                                                 7           Any claims by Plaintiffs relating to alleged communications with regulatory
                                                                                 8   agencies in the United States government are barred in whole or in part by operation of
                                                                                 9   applicable law, including the First Amendment rights of Ethicon to Complaint the
                                                                                10   government.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                   TWENTY-THIRD DEFENSE
                                                                                12           Plaintiffs’ claims regarding warnings and labeling are barred in whole or in part by
                                                                                13   the doctrine of primary jurisdiction, in that the FDA is charged under the law with
TUCKER ELLIS LLP




                                                                                14   determining the content of warnings and labeling for medical devices.
                                                                                15                                 TWENTY-FOURTH DEFENSE
                                                                                16           Plaintiffs cannot state a claim with regard to warnings and labeling for medical
                                                                                17   devices because the remedy sought by Plaintiffs is subject to the exclusive regulation of
                                                                                18   FDA.
                                                                                19                                   TWENTY-FIFTH DEFENSE
                                                                                20           Plaintiffs’ claim for punitive damages is barred because the product(s) at issue
                                                                                21   were manufactured and labeled in accordance with the terms of FDA’s clearance of the
                                                                                22   product(s) at issue.
                                                                                23                                   TWENTY-SIXTH DEFENSE
                                                                                24           Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ failure to assert a
                                                                                25   safer design for the product(s) at issue.
                                                                                26                                 TWENTY-SEVENTH DEFENSE
                                                                                27           Plaintiffs’ claims are barred in whole or in part because the product(s) at issue
                                                                                28   provided a benefit to users of such products and greatly outweighed any risk created by

                                                                                                                                      34
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 35 of 46 Page ID #:271


                                                                                 1   using such product(s), any risk could not have been avoided through the use of the
                                                                                 2   highest standards of scientific and technical knowledge available at the time, the benefit
                                                                                 3   provided to users could not be achieved in another manner with less risk, and adequate
                                                                                 4   warnings concerning the risk were provided.
                                                                                 5                                 TWENTY-EIGHTH DEFENSE
                                                                                 6           Ethicon made no express or implied representations or warranties of any kind to
                                                                                 7   Plaintiffs, nor did Plaintiffs rely on any representations or warranties made by Ethicon to
                                                                                 8   others.
                                                                                 9                                  TWENTY-NINTH DEFENSE
                                                                                10           Any express or implied warranties alleged to have been made by Ethicon were
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   disclaimed.
                                                                                12                                     THIRTIETH DEFENSE
                                                                                13           Ethicon did not make nor did it breach any express or implied warranties and/or
TUCKER ELLIS LLP




                                                                                14   breach any warranties created by law. To the extent that Plaintiffs relied on any theory of
                                                                                15   breach of warranty, such claims are barred by applicable law, by the lack of privity
                                                                                16   between Plaintiffs and Ethicon, and/or by Plaintiffs’ failure to give Ethicon timely notice
                                                                                17   of the alleged breach of warranty and an opportunity to cure. Ethicon further specifically
                                                                                18   pleads as to any breach of warranty claim all affirmative defenses available to Ethicon
                                                                                19   under the Uniform Commercial Code, as enacted in the State of California or any other
                                                                                20   state whose law is deemed to apply in this case, and under the common law principles of
                                                                                21   California and any state whose law is deemed to apply in this case.
                                                                                22                                   THIRTY-FIRST DEFENSE
                                                                                23           To the extent that any of Plaintiffs’ claims can be, or are construed as, alleging a
                                                                                24   violation of consumer protection laws, Ethicon specifically pleads all affirmative
                                                                                25   defenses available to Ethicon under the rules and statutes of California and any state
                                                                                26   whose law is deemed to apply in this case, and under the common law principles of
                                                                                27   California and any state whose law is deemed to apply in this case.
                                                                                28

                                                                                                                                     35
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 36 of 46 Page ID #:272


                                                                                 1                                 THIRTY-SECOND DEFENSE
                                                                                 2           The injuries and damages allegedly suffered in this action, which are denied, were
                                                                                 3   not foreseeable to Ethicon given the state of scientific knowledge and state-of-the-art at
                                                                                 4   the time of the alleged injuries. At all times relevant, the product at issue conformed to
                                                                                 5   state-of-the-art specifications and state-of-scientific knowledge for such products at that
                                                                                 6   time, as well as all applicable statutes and regulations, including those of FDA.
                                                                                 7                                  THIRTY-THIRD DEFENSE
                                                                                 8           Plaintiffs knowingly and voluntarily assumed any and all risks associated with the
                                                                                 9   use of the product at issue in this case and thus the “last clear chance” and assumption of
                                                                                10   the risk doctrines bar in whole or in part the damages that Plaintiffs seek to recover
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   herein.
                                                                                12                                 THIRTY-FOURTH DEFENSE
                                                                                13           Plaintiffs’ claims are barred, in whole or in part, because Ethicon acted in good
TUCKER ELLIS LLP




                                                                                14   faith at all relevant times and gave adequate warnings of all known or reasonably
                                                                                15   knowable risks associated with the use of its product.
                                                                                16                                   THIRTY-FIFTH DEFENSE
                                                                                17           At all relevant times herein, the products in question were manufactured and
                                                                                18   distributed with proper warnings, information, cautions, and instructions in conformity
                                                                                19   with generally recognized and prevailing standards in existence at the time.
                                                                                20                                   THIRTY-SIXTH DEFENSE
                                                                                21           Plaintiffs’ inadequate warning claims are barred because the alleged risk of which
                                                                                22   Plaintiffs claim is open, obvious, and/or a matter of common knowledge.
                                                                                23                                THIRTY-SEVENTH DEFENSE
                                                                                24           Plaintiffs’ claims are barred in whole or in part because the product at issue were
                                                                                25   consistent with and/or exceeded consumer expectations.
                                                                                26

                                                                                27

                                                                                28

                                                                                                                                     36
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 37 of 46 Page ID #:273


                                                                                 1                                  THIRTY-EIGHTH DEFENSE
                                                                                 2           Plaintiffs’ claims are barred in whole or in part because the product at issue were at
                                                                                 3   all times properly prepared, packaged, and distributed, and were not defective or
                                                                                 4   unreasonably dangerous.
                                                                                 5                                   THIRTY-NINTH DEFENSE
                                                                                 6           Adequate and complete warnings and instructions were provided with the product
                                                                                 7   at issue. The product at issue was neither defective nor unreasonably dangerous when
                                                                                 8   used according to its Instructions for Use.
                                                                                 9                                      FORTIETH DEFENSE
                                                                                10           At all relevant times, the warnings and instructions accompanying the product at
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   issue were governed by and conformed with applicable federal statutes, rules and
                                                                                12   regulations; therefore, warnings and instructions relating to the products were
                                                                                13   presumptively adequate.
TUCKER ELLIS LLP




                                                                                14                                    FORTY-FIRST DEFENSE
                                                                                15           Plaintiffs’ causes of action are barred by the learned intermediary doctrine.
                                                                                16                                  FORTY-SECOND DEFENSE
                                                                                17           Ethicon is not liable to Plaintiffs because the end users of the product(s) at issue,
                                                                                18   Plaintiff’s physician(s), were sophisticated users of the product(s).
                                                                                19                                   FORTY-THIRD DEFENSE
                                                                                20           Ethicon states that the sole proximate cause of the injuries and/or damages alleged
                                                                                21   by Plaintiffs was the actions, omissions, or negligence of a person or persons, other than
                                                                                22   Ethicon, for whose actions, omissions, or negligence Ethicon is in no way liable.
                                                                                23   Plaintiffs are not, therefore, entitled to recover from Ethicon in this action. As to
                                                                                24   Plaintiffs or to any other entity or person whose conduct or intervening negligence
                                                                                25   resulted in the alleged injuries and/or damages of Plaintiffs, if any, Ethicon expressly
                                                                                26   pleads the doctrines of assumption of risk, contributory negligence, comparative fault
                                                                                27   and/or comparative negligence, as well as the provisions of any applicable comparative
                                                                                28

                                                                                                                                     37
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 38 of 46 Page ID #:274


                                                                                 1   fault and/or comparative negligence and/or contributory negligence statute, law or policy
                                                                                 2   of California and any other applicable state.
                                                                                 3                                   FORTY-FOURTH DEFENSE
                                                                                 4           The injuries and damages allegedly suffered in this action, which are denied, may
                                                                                 5   have been caused, in whole or in part, by Plaintiffs’ own fault, which bars or
                                                                                 6   proportionately reduces Ethicon’s liability, if any, for Plaintiffs’ alleged damages.
                                                                                 7                                    FORTY-FIFTH DEFENSE
                                                                                 8           Plaintiffs voluntarily and unreasonably chose to encounter known dangers.
                                                                                 9                                    FORTY-SIXTH DEFENSE
                                                                                10           The liability of Ethicon, if any, for Plaintiffs’ non-economic loss must be
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   apportioned in accordance with the provisions of the law of California and any other
                                                                                12   applicable state.
                                                                                13                                  FORTY-SEVENTH DEFENSE
TUCKER ELLIS LLP




                                                                                14           In the event Ethicon is held liable to Plaintiffs, which liability is expressly denied,
                                                                                15   and any other co-defendants are also held liable, Ethicon is entitled to a percentage
                                                                                16   contribution of the total liability from said co-defendants in accordance with principles of
                                                                                17   equitable indemnity and comparative contribution and pursuant to any applicable
                                                                                18   contribution or apportionment statute, law or policy of the applicable states.
                                                                                19                                   FORTY-EIGHTH DEFENSE
                                                                                20           There is no causal relationship between Ethicon’s conduct and the injuries and
                                                                                21   damages alleged by Plaintiffs in the Complaint.
                                                                                22                                    FORTY-NINTH DEFENSE
                                                                                23           At all times mentioned herein, Plaintiffs were negligent, careless and at fault and
                                                                                24   conducted themselves so as to contribute substantially to their alleged injuries, losses, and
                                                                                25   damages. Said negligence, carelessness and fault of Plaintiffs bars in whole or in part the
                                                                                26   damages which Plaintiffs seek to recover herein.
                                                                                27

                                                                                28

                                                                                                                                      38
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 39 of 46 Page ID #:275


                                                                                 1                                        FIFTIETH DEFENSE
                                                                                 2           Plaintiffs’ alleged injuries, losses, or damages attributable to the use of the product
                                                                                 3   at issue in this case, if any, were solely caused by and attributable to the abnormal,
                                                                                 4   unforeseeable, unintended, unreasonable, and improper use or misuse which was made of
                                                                                 5   said products.
                                                                                 6                                      FIFTY-FIRST DEFENSE
                                                                                 7           Plaintiffs’ alleged injuries, losses, or damages attributable to the use of the product
                                                                                 8   at issue in this case, if any, were not legally caused by the product at issue, but instead
                                                                                 9   were legally caused by intervening and superseding causes or circumstances.
                                                                                10                                    FIFTY-SECOND DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Plaintiffs’ alleged injuries, losses, or damages attributable to the product at issue in
                                                                                12   this case, if any, were caused by the acts or omissions of third parties for which Ethicon
                                                                                13   has no legal responsibility. Therefore, Plaintiffs’ recovery against Ethicon, if any, should
TUCKER ELLIS LLP




                                                                                14   be reduced pursuant to California Civil Code § 1431.2.
                                                                                15                                      FIFTY-THIRD DEFENSE
                                                                                16           Ethicon expressly denies any third party engaging in the acts alleged by Plaintiffs
                                                                                17   was acting as Ethicon’s agent or servant, at the instruction of Ethicon, or within its
                                                                                18   control. Therefore, Plaintiffs’ claims, to the extent they seek to recover for the acts or
                                                                                19   omissions of such third parties, are barred in whole or in part as a matter of law.
                                                                                20                                    FIFTY-FOURTH DEFENSE
                                                                                21           Plaintiffs’ causes of action are barred because the injuries and damages allegedly
                                                                                22   suffered in this action, which are denied, were due to an allergic, idiosyncratic or
                                                                                23   idiopathic reaction to the product at issue in this case, or by an unforeseeable illness,
                                                                                24   unavoidable accident, or preexisting condition, and/or another unrelated medical, genetic
                                                                                25   or environmental condition, disease or illness, without any negligence or culpable
                                                                                26   conduct by Ethicon.
                                                                                27

                                                                                28

                                                                                                                                       39
                                                                                                      ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 40 of 46 Page ID #:276


                                                                                 1                                    FIFTY-FIFTH DEFENSE
                                                                                 2           Plaintiffs’ claims are or may be barred by their failure to comply with conditions
                                                                                 3   precedent to their right to recover.
                                                                                 4                                    FIFTY-SIXTH DEFENSE
                                                                                 5           Plaintiffs’ claims are barred, in whole or in part, by the doctrine of avoidable
                                                                                 6   consequences.
                                                                                 7                                  FIFTY-SEVENTH DEFENSE
                                                                                 8           The claims of Plaintiffs may be barred, in whole or in part, from recovery, due to
                                                                                 9   spoliation of evidence and the failure to properly preserve evidence necessary to the
                                                                                10   determination of the claim.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                   FIFTY-EIGHTH DEFENSE
                                                                                12           Plaintiffs’ claims against Ethicon are barred by the doctrines of equitable estoppel,
                                                                                13   laches, consent, waiver, informed consent, release, unclean hands, res judicata, and
TUCKER ELLIS LLP




                                                                                14   collateral estoppel. Additionally, if any plaintiff had or has filed bankruptcy during the
                                                                                15   relevant time period of the events alleged in the Complaint or files for bankruptcy at
                                                                                16   some point in the future, the claims of any such plaintiff may be “property of the
                                                                                17   bankruptcy estate” which should be prosecuted by the bankruptcy trustee rather than
                                                                                18   plaintiff, or, if not disclosed by plaintiff on the schedules and/or statement of financial
                                                                                19   affairs, may be barred by the doctrine of judicial estoppel.
                                                                                20                                    FIFTY-NINTH DEFENSE
                                                                                21           Some or all of Plaintiffs’ claims may be barred by the statutes of limitations,
                                                                                22   prescription, and/or statutes of repose of California or any other applicable state,
                                                                                23   including but not limited to California Code of Civil Procedure §§ 335.1, 338(a), 338(d),
                                                                                24   and 361.
                                                                                25                                      SIXTIETH DEFENSE
                                                                                26           To the extent Plaintiffs’ claims are based on alleged misrepresentations or
                                                                                27   omissions made to the FDA, such claims are barred by Buckman Co. v. Plaintiffs’ Legal
                                                                                28   Committee, 531 U.S. 341 (2001).

                                                                                                                                     40
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 41 of 46 Page ID #:277


                                                                                 1                                     SIXTY-FIRST DEFENSE
                                                                                 2           Plaintiffs’ alleged damages, if any, are barred in whole or in part by Plaintiffs’
                                                                                 3   failure to mitigate such damages.
                                                                                 4                                    SIXTY-SECOND DEFENSE
                                                                                 5           The sale, labeling and marketing of the product at issue in this litigation is not, and
                                                                                 6   was not, likely to mislead or deceive the public.
                                                                                 7                                     SIXTY-THIRD DEFENSE
                                                                                 8           The product at issue was altered after the products left the control, custody and
                                                                                 9   possession of Ethicon, and said alteration relieves Ethicon of any and all liability.
                                                                                10                                    SIXTY-FOURTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Any strict liability cause of action for relief is subject to the limitations set forth in
                                                                                12   Restatement (Second) of Torts, Section 402A, comment k.
                                                                                13                                     SIXTY-FIFTH DEFENSE
TUCKER ELLIS LLP




                                                                                14           Plaintiffs’ claims are barred in whole or in part under Section 402A, comment j
                                                                                15   and k of the Restatement (Second) of Torts, and/or the Restatement (Third) of Torts:
                                                                                16   Products Liability, Sections 2, 4, and 6 and comments thereto. Adequate warnings and
                                                                                17   complete warnings were provided to Plaintiff’s prescribing physician, and therefore, the
                                                                                18   product was not defective or unreasonably dangerous.
                                                                                19                                     SIXTY-SIXTH DEFENSE
                                                                                20           Plaintiffs’ claims are barred, in whole or in part, to the extent Plaintiffs have
                                                                                21   released, settled, entered into an accord and satisfaction or otherwise compromised their
                                                                                22   claims by any means.
                                                                                23                                   SIXTY-SEVENTH DEFENSE
                                                                                24           Any recovery by Plaintiffs must be reduced or offset by all amounts paid, payable
                                                                                25   by, or available from collateral sources.
                                                                                26

                                                                                27

                                                                                28

                                                                                                                                      41
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 42 of 46 Page ID #:278


                                                                                 1                                    SIXTY-EIGHTH DEFENSE
                                                                                 2           Plaintiffs’ Complaint fails to state a claim upon which relief can be granted as to
                                                                                 3   costs, attorney’s fees, expert fees, expenses, pre-judgment interest, post-judgment
                                                                                 4   interest, refund, rescission, unjust enrichment, disgorgement or restitution.
                                                                                 5                                     SIXTY-NINTH DEFENSE
                                                                                 6           The Complaint fails to state facts sufficient to entitle Plaintiffs to an award of
                                                                                 7   punitive damages.
                                                                                 8                                     SEVENTIETH DEFENSE
                                                                                 9           No act or omission of Ethicon was malicious, oppressive, willful, wanton, reckless,
                                                                                10   or grossly negligent, and therefore any award of punitive damages is barred.
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11                                   SEVENTY-FIRST DEFENSE
                                                                                12           Plaintiffs’ claims for pain and suffering are barred because they violate Ethicon’s
                                                                                13   rights to procedural and substantive due process and equal protection as guaranteed by
TUCKER ELLIS LLP




                                                                                14   the Constitutions of the United States and California.
                                                                                15                                 SEVENTY-SECOND DEFENSE
                                                                                16           The imposition of punitive or exemplary damages would violate Ethicon’s
                                                                                17   constitutional rights, including but not limited to those under the due process clauses in
                                                                                18   the Fifth and Fourteenth Amendments to the Constitution of the United States, and the
                                                                                19   equivalent or correlative applicable provisions in the Constitutions, common law, public
                                                                                20   policy, applicable statutes and court rules of the applicable states to these amendments
                                                                                21   and the excessive fines clause in the Eighth Amendment to the Constitution of the United
                                                                                22   States and the double jeopardy clause in the Fifth Amendment to the Constitution of the
                                                                                23   United States. They would further violate Ethicon’s rights to the extent that punitive
                                                                                24   damages awarded to any plaintiff are (1) imposed by a jury that is not provided standards
                                                                                25   of sufficient clarity for determining the appropriateness, and the appropriate size, of such
                                                                                26   a punitive damages award; is not adequately and clearly instructed on the limits on
                                                                                27   punitive damages imposed by the principles of deterrence and punishment; is not
                                                                                28   expressly prohibited from awarding punitive damages, or determining the amount of an

                                                                                                                                      42
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 43 of 46 Page ID #:279


                                                                                 1   award thereof, in whole or in part, on the basis of invidious discriminatory characteristics,
                                                                                 2   including the corporate status, wealth, or state of residence of defendant; or is permitted
                                                                                 3   to award punitive damages under a standard for determining liability for such damages
                                                                                 4   which is vague and arbitrary and does not define with sufficient clarity the conduct or
                                                                                 5   mental state which makes punitive damages permissible; (2) are not subject to
                                                                                 6   independent de novo review by the trial and appellate courts for reasonableness and the
                                                                                 7   furtherance of legitimate purposes on the basis of objective legal standards and in
                                                                                 8   conformity with the United States Constitution as amended or any applicable State
                                                                                 9   constitution as amended; (3) imposed where state law is impermissibly vague, imprecise,
                                                                                10   or inconsistent; (4) subject to no predetermined limit, such as a maximum multiple of
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   compensatory damages or a maximum amount; or (5) imposed on the basis of anything
                                                                                12   other than Ethicon’s conduct within the State where each plaintiff resides, or in any other
                                                                                13   way subjecting Ethicon to impermissible multiple punishment for the same alleged
TUCKER ELLIS LLP




                                                                                14   wrong.
                                                                                15                                 SEVENTY-THIRD DEFENSE
                                                                                16           Ethicon specifically incorporates by reference all standards of limitations regarding
                                                                                17   the determination and enforceability of punitive damage awards as applied to the state
                                                                                18   and federal courts of the applicable states under the Due Process Clause of the Fourteenth
                                                                                19   Amendment to the United States Constitution.
                                                                                20                                SEVENTY-FOURTH DEFENSE
                                                                                21           With respect to Plaintiffs’ demand for punitive damages, Ethicon specifically
                                                                                22   incorporates by reference all standards of limitations regarding the determination and
                                                                                23   enforceability of punitive damage awards that arise under BMW of North America, Inc. v.
                                                                                24   Gore, 517 U.S. 559 (1996); Cooper Industries, Inc. v. Leatherman Tool Group, Inc., 532
                                                                                25   U.S. 424 (2001); State Farm Mut. Auto Ins. Co. v. Campbell, 538 U.S. 408 (2003); Philip
                                                                                26   Morris USA v. Williams, 549 U.S. 346 (2007), and its progeny, as applied by the federal
                                                                                27   courts of appeals, together with all such standards applicable under any other state’s law.
                                                                                28

                                                                                                                                     43
                                                                                                    ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 44 of 46 Page ID #:280


                                                                                 1                                   SEVENTY-FIFTH DEFENSE
                                                                                 2           Ethicon asserts the provisions of all applicable statutory caps on damages of any
                                                                                 3   sort, including punitive, non-economic or exemplary damages, under the laws of
                                                                                 4   California and any other applicable state.
                                                                                 5                                   SEVENTY-SIXTH DEFENSE
                                                                                 6           Ethicon specifically pleads as to Plaintiffs’ claims for punitive damages, all
                                                                                 7   affirmative defenses available to Ethicon under the rules and statutes of California and
                                                                                 8   any state whose law is deemed to apply in this case, and under any common law
                                                                                 9   principles of California and any state whose law is deemed to apply in this case.
                                                                                10                                SEVENTY-SEVENTH DEFENSE
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11           Ethicon specifically pleads as to Plaintiffs’ strict liability claims, all affirmative
                                                                                12   defenses available to Ethicon under the rules and statutes of California and any state
                                                                                13   whose law is deemed to apply in this case, and under any common law principles of
TUCKER ELLIS LLP




                                                                                14   California and any state whose law is deemed to apply in this case.
                                                                                15                                 SEVENTY-EIGHTH DEFENSE
                                                                                16           Ethicon specifically pleads as to Plaintiffs’ negligence claims all affirmative
                                                                                17   defenses available to Ethicon under the rules and statutes of California and any state
                                                                                18   whose law is deemed to apply in this case, and under any common law principles of
                                                                                19   California and any state whose law is deemed to apply in this case.
                                                                                20                                  SEVENTY-NINTH DEFENSE
                                                                                21           Ethicon hereby gives notice that it intends to rely upon and incorporate by
                                                                                22   reference any affirmative defenses that may be asserted by any co-defendant in this
                                                                                23   lawsuit.
                                                                                24                                      EIGHTIETH DEFENSE
                                                                                25           Ethicon reserves the right to assert any additional defenses and matters in
                                                                                26   avoidance, which may be disclosed during the course of additional investigation and
                                                                                27   discovery.
                                                                                28

                                                                                                                                      44
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                 Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 45 of 46 Page ID #:281


                                                                                 1                                  DEMAND FOR JURY TRIAL
                                                                                 2           Ethicon demands trial by jury of all issues as triable as a matter of right.
                                                                                 3           WHEREFORE, Defendant Ethicon prays that:
                                                                                 4           (1)   Plaintiffs take nothing by reason of the Complaint;
                                                                                 5           (2)   The Complaint is dismissed in its entirety and that a Judgment against
                                                                                 6   Plaintiffs and in favor of Ethicon is entered;
                                                                                 7           (3)   Ethicon be awarded its costs and expenses; and
                                                                                 8           (4)   This Court award Ethicon any other and general or specific relief as this
                                                                                 9   Court may deem just and proper.
                                                                                10
                   Cleveland ♦ Columbus ♦ Denver♦ Los Angeles ♦ San Francisco




                                                                                11   DATED: November 7, 2018                   TUCKER ELLIS LLP
                                                                                12

                                                                                13
TUCKER ELLIS LLP




                                                                                                                            By /s/ Joshua J. Wes
                                                                                14
                                                                                                                              Joshua J. Wes
                                                                                                                              Attorneys for Defendants
                                                                                15
                                                                                                                              ETHICON, INC. and JOHNSON & JOHNSON

                                                                                16

                                                                                17

                                                                                18

                                                                                19

                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28

                                                                                                                                      45
                                                                                                     ANSWER AND DEFENSES OF DEFENDANT ETHICON, INC.; DEMAND FOR JURY TRIAL
                                                                                     1392919.1
                                                                                  Case 8:18-cv-01539-JVS-JDE Document 32 Filed 11/07/18 Page 46 of 46 Page ID #:282


                                                                                  1                                CERTIFICATE OF SERVICE
                                                                                  2         I declare that I am a citizen of the United States and a resident of Los Angeles,
                                                                                      California or employed in the County of Los Angeles, State of California. I am over the
                                                                                  3   age of 18 and not a party to the within action. My business address is Tucker Ellis LLP,
                                                                                      515 South Flower Street, Forty-Second Floor, Los Angeles, California 90071-2223.
                                                                                  4
                                                                                      On November 7, 2018, I served the following: ANSWER AND DEFENSES OF
                                                                                  5   DEFENDANT ETHICON, INC. TO PLAINTIFFS’ FIRST AMENDED
                                                                                      COMPLAINT; DEMAND FOR JURY TRIAL on the interested parties in this action
                                                                                  6   by:
                                                                                  7
                                                                                      (X)     ELECTRONICALLY VIA ECF: the above-entitled document to be served
                                                                                  8           electronically through the United States District Court, Central District ECF
                                                                                              website, addressed to all parties appearing on the Court’s ECF service list. A copy
                                                                                  9           of the “Filing Receipt” page will be maintained with the original document in our
                                                                                              office.
                                                                                 10
                   Cleveland ♦ Columbus ♦ Denver ♦ Los Angeles ♦ San Francisco




                                                                                 11   ( )     BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
                                                                                              addressed as above, and placing each for collection and mailing on the below
                                                                                 12           indicated day following the ordinary business practices at Tucker Ellis LLP. I
                                                                                              certify I am familiar with the ordinary business practices of my place of
TUCKER ELLIS LLP




                                                                                 13           employment with regard to collection for mailing with the United States Postal
                                                                                 14           Service. I am aware that on motion of the party served, service is presumed invalid
                                                                                              if postal cancellation date or postage meter date is more than one day after date of
                                                                                 15           deposit or mailing affidavit.
                                                                                 16   (X)     I declare that I am employed in the office of the Bar of this Court at whose
                                                                                              direction the service was made.
                                                                                 17

                                                                                 18           Executed on November 7, 2018, at Los Angeles, California
                                                                                 19
                                                                                                                                             /s/ Britteena Stafford_
                                                                                 20                                                          Britteena Stafford
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28


                                                                                                                           CERTIFICATE OF SERVICE
                                                                                      1392919.1
